Citation Nr: 0706546	
Decision Date: 03/06/07    Archive Date: 03/13/07

DOCKET NO.  02-09 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
20 percent for residuals of a rotator cuff tear of the left 
(minor) shoulder with degenerative joint disease and 
impingement.

2.  Entitlement to a total disability evaluation for 
compensation purposes based on individual unemployability 
(TDIU).


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESSES AT HEARING ON APPEAL

Veteran, his spouse, and a friend, D. C.


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran served on active duty from February 1974 to March 
1975.

This case initially came before the Board of Veterans' 
Appeals (the Board) on appeal from rating decisions of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO).  A July 2002 rating decision denied the 
veteran's claim of entitlement to a TDIU.  A May 2003 Board 
decision granted service connection for left (minor) shoulder 
disability, and a July 2003 RO decision implemented that 
grant of service connection and assigned a 20 percent 
disability rating.  In May 2003, July 2004, and February 
2006, the Board, in pertinent part, issued Remands pertinent 
to the claims listed on the title page of this decision.  The 
claims return again for appellate review.  

In August 2002, the veteran, his spouse, and D.C., a friend 
of the veteran, appeared at a hearing held at the RO.  A 
transcript of that hearing has been associated with the 
record on appeal.

During the pendency of this appeal, the veteran submitted 
several claims.  In December 2005, the RO issued a statement 
of the case (SOC) which addressed eight claims which had been 
denied in a July 2005 rating decision.  The record before the 
Board does not include a substantive appeal (VA Form 9) dated 
after that SOC was issued.  The veteran was specifically 
notified, in August 2005, that he could not perfect 
substantive appeal until the SOC was issued.  There is no 
Certification of Appeal (VA Form 8) as to the issues 
addressed in the December 2005 SOC, so it does not appear 
that the RO has certified any of those issues to the Board 
for review, although the electronic record of the case 
reflects that the RO was prepared to certify those claims.  
The RO did not issue any notice to the veteran advising him 
that these issues were on appeal.  The veteran's 
representative does not contend that any issue addressed in 
the December 2005 SOC is on appeal.  Because no record 
associated with the file before the Board suggests that the 
veteran appealed any of the claims addressed in the December 
2005 SOC, and no record suggests that the veteran was advised 
by VA that the issues were on appeal or that the RO had so 
certified, notice to the veteran of a procedural defect with 
regard to these issues is not required.  38 C.F.R. § 20.101 
(2006).  The issues listed on the title page of this decision 
are the only issues before the Board for appellate review at 
this time.

In correspondence received by the Board in December 2006, the 
veteran requested that he be granted a temporary total (100 
percent) disability evaluation based on his November 2006 VA 
hospitalization.  This claim is REFERRED to the agency of 
local jurisdiction for adjudication.

In 2003, the Board granted the veteran's motion to advance 
this case on the docket due to severe financial hardship.  38 
C.F.R. § 20.900(c) (as in effect in 2003).  That advancement 
is still in effect.

The veteran requested a hearing before the Board, but 
withdrew that request in writing in August 2006.  Appellate 
review of the claims may proceed.


FINDINGS OF FACT

1.  The veteran's service-connected residuals of rotator cuff 
tear of the left (minor) shoulder with degenerative joint 
disease and impingement is productive of range of motion of 
the left arm no higher than the shoulder and causes pain, 
primarily at the endpoint of each plane of motion.

2.  The veteran completed some college courses, worked for 
the Army Corps of Engineers for about 20 years, and has 
experience in construction, as a civil engineering 
technician, and as a contract specialist; the veteran also 
has experience as a mail clerk, in road maintenance, and as a 
bail bondsman.

3.  The veteran's service connected left (minor) shoulder 
disability, which is evaluated as 20 percent disabling, is 
the only disability for which service connection has been 
granted; his service-connected left arm disability precludes 
employment which requires heavy lifting or frequent use of 
both arms above shoulder level, but does not preclude the 
veteran from sedentary employment.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability evaluation in 
excess of 20 percent for residuals of rotator cuff tear of 
the left (minor) shoulder with degenerative joint disease and 
impingement are not met.  38 C.F.R. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.31, 4.40, 4.45, 
4.71a, Diagnostic Codes 5003, 5010, 5201-5203 (2006).

2.  The criteria for a total rating based on individual 
unemployability have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 3.340, 3.341, 3.342, 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his left shoulder disability is 
more disabling than is commensurate with the 20 percent 
evaluation currently assigned.  He also contends that 
inability to use the left arm precludes him from all 
employment in his area of experience, since he worked for the 
highway department, and that work requires use of both hands.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  These provisions also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  In addition, VA 
must also request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

The claim underlying this appeal is a claim for service 
connection for a left shoulder disability.  That claim has 
been granted.  The United States Court of Veterans Appeals 
(Court) has stated that the statutory scheme of the VCAA 
contemplates that once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, section 5103(a) notice has served its purpose.  
See Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); see 
also, e.g., Sutton v. Nicholson, 20 Vet. App. 419, 426 
(2006); Locklear v. Nicholson, 20 Vet. App. 410, 415 (2000).  
Since a decision awarding service connection has been made, 
and both a disability evaluation and an effective date have 
been assigned.  Therefore, the VCAA notices issued in this 
case meet the requirements of the law.

Although notice in this case as to the specific elements 
required for an evaluation in excess of 20 for left arm 
disability may not be required by law, such notice has, in 
fact, been provided.  In a September 2003 SOC, the RO advised 
the veteran of the regulations and specific diagnostic 
criteria for an evaluation in excess of 20 percent for his 
left shoulder disability.  The claim was thereafter 
readjudicated in a February 2004 rating decision, which again 
provided the criteria for an evaluation in excess of 20 
percent.  The claim has since been readjudicated several 
times.  

In October 2002, the RO issued a statement of the case (SOC) 
which advised the veteran of the provisions of the VCAA and 
of the criteria for TDIU.  In July 2003, following the 
Board's May 2003 Remand of the issue, the RO issued a 
supplemental statement of the case (SSOC) addressing the 
claim for TDIU.  

Following the Board's July 2004 Remand, in August 2004, the 
Appeals Management Center (AMC) issued a letter which 
informed the appellant of the actions VA would take to assist 
him to develop the claims, and advised the veteran of the 
types of evidence which might be pertinet to the claims.  
This letter also advised the veteran to tell VA about any 
additional evidence the veteran wanted VA to obtain, and 
advised the veteran to submit evidence on his own behalf, 
including such evidence as statements from individuals, and 
advised the veteran to submit any evidence he had.  This 
notice was sufficient to advise the veteran to submit 
evidence in his possession.  The letter advised the veteran 
of the evidence that VA would obtain and of the veteran's 
responsibility to identify any additional evidence he wanted 
VA to obtain.  

Regarding development of the claims, each provider identified 
by the veteran has been contacted, and records have been 
obtained, including from Dr. Pierce, River Region Health 
System, and several other private providers.  The records 
associated with the veteran's application for Social Security 
Administration (SSA) disability benefits were obtained.  
However, by a statement submitted in March 2004, the veteran 
specified that he did not want the documentation associated 
with his Social Security disability application to be 
considered.  The RO noted that it received and returned the 
veteran's SSA records.  

Additional VCAA notice was provided following the Board's 
March 2005 Remand, and further development was conducted.  

The Board finds that the notices discussed above advised the 
veteran of each element of notice described in Pelegrini.  
The claims were most recently readjudicated in November 2006, 
when a supplemental statement of the case (SSOC) was issued, 
so the notices provided prior to that SSOC meet the 
requirements set forth in Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  The content of the notices provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

Not only has the veteran been provided with appropriate 
notice, but he has been every opportunity to submit evidence 
and argument in support of his claim and has been afforded 
the opportunity to develop medical evidence to support his 
claims through VA examinations, of which several were 
provided.  The veteran was afforded the opportunity to 
identify relevant medical evidence.  The veteran's VA 
clinical records were also associated with the claims file.

In particular, the Board notes that this evidence consider in 
this appeal comprises five (5) claims folders with more than 
one foot (1') of evidence.  The Board finds that the duty to 
assist the veteran to develop his claim has been met.  

The veteran disagreed with the effective date assigned for 
the evaluation at issue in this case, although he did not 
perfect substantive appeal of that issue.  No further 
discussion of the VCAA with respect to notice as to an 
effective date assignment is required.  
 
1.  Claim for increased initial evaluation for left shoulder 
disability

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  

The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
or her ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  

A rating that is assigned with a grant of service connection 
must take into account all evidence of the nature and 
severity of the disability from the effective date of service 
connection.  Thus, the rating might be a "staged" rating, 
that is, one comprised of successive ratings reflecting 
variations in the disability's severity since the date of 
service connection.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  The question presented by this appeal, then, is 
whether a rating exceeding 20 percent is warranted for the 
veteran's left shoulder disability at any time since he 
submitted the claim for service connection for this 
disability.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21.  Therefore, the Board has 
considered the potential application of various other 
provisions of the regulations governing VA benefits, whether 
or not they were raised by the veteran, as well as the entire 
history of the veteran's disability in reaching its decision.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The Rating Schedule provides that traumatic arthritis will be 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5010.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved, if that limitation of motion is compensable, as in 
this case.  DC 5003.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the Rating Schedule is 
to recognize painful motion with joint pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.

The Rating Schedule provides that limitation of arm motion at 
the shoulder level (90 degrees) will be rated 20 percent 
disabling on both the major and minor sides.  A limitation of 
arm motion to midway between the side and shoulder level (45 
degrees) will be rated 20 percent disabling on the minor 
side, and 30 percent disabling on the major side.  Finally, a 
limitation of arm motion to 25 degrees from the side will be 
rated 30 percent disabling on the minor side.  38 C.F.R. § 
4.71a, DC 5201.

Facts

The evidence of record establishes that the veteran is right 
handed.  

Historically, the veteran sought service connection for a 
left shoulder disorder in 2002.  By a Board decision issued 
in May 2003, the claim for service connection for left 
shoulder disability was granted.  The veteran has disagreed 
with the initial evaluation assigned for this disability 
following the RO's July 2003 implementation of that grant and 
assignment of a disability rating.  

According to the June 2003 VA examination report, the 
veteran's left shoulder had active abduction to 140 degrees, 
with passive motion to 150 degrees, with complaints of 
moderate pain.  Forward flexion was to 150 degrees actively 
and 160 degrees passively.  Extension was to 20 degrees.  
Internal rotation was markedly limited to 40 degrees and 
external rotation to 70 degrees.  Mild crepitations were 
noted in the shoulder during active and passive range of 
motion.  No atrophy of the muscles was noted.  Muscle 
strength was normal in spite of complaints of pain.  
Diagnoses of status post rotator cuff repair of the left 
shoulder with residuals, and degenerative joint disease of 
the left shoulder were assigned.

The report of a January 2004 VA examination noted the 
veteran's left shoulder history.  The veteran complained of 
pain in his neck that traveled across his shoulder down to 
his hand.  This resulted in constant aching and shooting pain 
associated with numbness, weakness, and clumsiness with his 
left hand.  The examiner noted that these symptoms were not 
consistent with shoulder pathology, but with cervical 
disease.  A magnetic resonance imaging (MRI) scan revealed 
fluid in the deltoid bursa, left shoulder, that was 
consistent with subacromial impingement, fluid in the 
subacromial bursa, partial tear of the supraspinatus tendon, 
degenerative changes of the humeral head and probable tear of 
the superior glenoid labrum.  The examiner described limited 
range of left shoulder motion with minimal pain.  The veteran 
was prescribed Naprosyn.  The examiner did not provide 
specific range of motion results.

According to a September 2004 VA examination report, the 
veteran's left shoulder had abduction to 90 degrees and 
flexion to 90 degrees.  The examiner opined that the 
limitation of motion was primarily a structural problem.  The 
veteran had some pain at the extremes of motion.  Repetitive 
motion did not change his range or symptoms.  The veteran 
could strongly abduct the left arm from his side but not 
above the 90-degree point.  Radiologic studies revealed 
marked narrowing of the left acromioclavicular joint with 
large osteophytes particularly inferiorly, which would 
impinge on his rotator cuff.  There was no evidence of 
nonunion of the humerus or ankylosis of the scapulothoracic 
interval.  The examiner's impression was status post repair 
of the left rotator cuff, status post removal of a tumor from 
the left shoulder, status post debridement of the left 
shoulder, osteoarthritis of the left acromioclavicular joint, 
and periarticular fibrosis of the left shoulder (partially 
frozen shoulder).

The examiner commented that impingement syndrome was a 
reduction in the space between the undersurface of the 
acromion and the superior aspect of the humeral head.  When a 
reduction in this space occurs there is pressure upon the 
rotator cuff and the subacromial bursa, which can lead to 
tears in the rotator cuff and irritation of the subacromial 
bursa.  No nerves were involved in this case and it was not a 
neurologic problem.  The examiner added that the veteran had 
a structural weakness and fatigability of the left shoulder.  
The examiner believed that the loss of motion was due to 
periarticular scarring and possibly a defect in the rotator 
cuff.  The veteran had no loss of coordination.  The examiner 
noted that it was not possible to estimate the range of 
motion, amount of pain, or functional capacity during a flare 
up without resorting to pure speculation. 

The veteran alleged that the September 2004 examination did 
not adequately depict the severity of his left shoulder 
disability.  Following the Board's February 2006 Remand of 
the claim, the veteran was afforded VA examination in March 
2006.  

The veteran, in authorizations received in March 2006, 
identified River Region Hospital as a facility at which he 
received treatment and identified Drs. Butler and Mei as 
treating providers.  A private operative note dated in 
February 2006 discloses that S.X. Mei, M.D., injected 
medications into the veteran's knee and into the lumbosacral 
spine.  The records are devoid of evidence of treatment of 
the left shoulder by Dr. Mei in 2006.

The summaries of August 2004 and October 2004 River Region 
Hospital System inpatient hospitalizations are devoid of 
evidence regarding the veteran's left shoulder, except that 
there is a notation that the veteran complained of pain in 
his arms.  Outpatient clinical records from Dr. Pierce dated 
from May 2004 through September 2004 and a statement from Dr. 
Pierce dated in August 2005 confirm the prior diagnoses of 
left shoulder disability, but those records provide no 
specific information about the severity of that disability.  
Likewise, clinical records dated from February 2005 through 
August 2005 from Orhtopaedic Center of Monroe disclose the 
same general diagnoses but do not disclose the severity of 
left shoulder disability.  

August 2004 and June 2006 private treatment records disclose 
that the veteran underwent electrodiagnostic studies.  The 
examiner concluded that he had back pain and other 
neurological problems which were exacerbated by his morbid 
obesity.  No neurologic finding related to the left shoulder 
was reported.

At the time of the March 2006 VA examination, the veteran 
complained of loss of motion of the left shoulder, occasional 
numbness down the arm to the little finger when using the 
shoulder, and lack of endurance.  The veteran was independent 
in activities of daily living.  Forward flexion was from 0 
degrees to 90 degrees, with pain at the endpoint.  Abduction 
was from 0 degrees to 90 degrees, with pain at the endpoint.  
External (transcribed as "extremities") rotation was from 0 
to 60 degrees, and internal rotation was from 0 to 45 
degrees.  Repetitive motion did not change these ranges.  A 
March 2006 private MRI disclosed a tear of the supraspinatus 
tendon, marked impingement, joint effusion, fluid in the 
subacromial subdeltoid bursa, and osteoarthritis.  The 
examiner concluded that the veteran had traumatic arthritis 
of the left shoulder, tear of the supraspinatus tendon with 
marked impingement, and subdeltoid bursitis.  The examiner 
indicated that description of additional limitations during 
flare-ups would be speculative.  

VA treatment records dated in May 2006 disclose that 
diagnoses of neuropathic pain and degenerative joint disease 
were assigned, among multiple diagnoses.  No reference to the 
veteran's left shoulder was noted in conjunction with these 
diagnoses.  The summary of VA hospitalization in November 
2006 discloses that the veteran was treated for left lower 
extremity disorders, but the summary is devoid of reference 
to the left shoulder or left arm, except in that it notes 
that the veteran complained of pain bilaterally in the upper 
extremities.  

VA outpatient treatment notes which disclose treatment of a 
psychiatric disorder in November 2006, treatment of the left 
calf in December 2006, evaluation of back pain and 
paraparesis of the lower extremities in January 2007 are 
devoid of discuss of the severity of left shoulder 
disability.  To the extent that these treatment records are 
devoid of evidence that the veteran complained of any 
increased severity of left shoulder disability, these records 
are unfavorable to the veteran's claim for an increased 
initial evaluation.

In February 2007, a VA provider noted that an MRI conducted 
in March 2006 disclosed a tear in the supraspinaturs tendon, 
left shoulder, with marked impingement, joint effusion, and 
fluid in the subacromial deltoid bursa, as well as 
osteoarthritis.  The provider stated that the veteran did 
have some limitations from his left shoulder disability, but 
the examiner stated that no examination of the veteran's left 
shoulder was conducted in conjunction with the veteran's 
request for the statement.  

Analysis

The current 20 percent rating for the service-connected left 
shoulder disability is properly assigned under Diagnostic 
Codes 5010/5003 and 5201, and in view of the appellant's 
complaints of chronic left shoulder pain.  In order to meet 
the criteria for the next higher evaluation for limitation of 
the minor arm, the veteran would need to provide evidence 
which establishes that he has a limitation of motion to 
25 degrees from his side, or symptoms which would approximate 
such a limitation.  The clinical evidence establishes that 
the veteran currently has both flexion and abduction of the 
left arm top 90 degrees, and that there is pain only at the 
endpoint of that motion.  The assessments of the veteran's 
limitation of motion of the left arm have consistently showed 
90 or more degrees of both abduction and flexion at the time 
of VA examinations conducted in 2003 through 2006, throughout 
the pendency of this appeal, with no evidence of increased 
severity of left shoulder disability following the most 
recent VA examination.  

The Board has considered whether the veteran's complaints of 
left arm pain, when considered together with the limitation 
of motion, would approximate the criteria for a 30 percent 
evaluation.  However, the clinical evidence indicates that 
the veteran's pain due to the service-connected left shoulder 
disability is primarily at the endpoint of range of motion.  
Other pain on use of the left arm is, at least in part, due 
to a cervical spine disorder for which service connection is 
not in effect. 

 The veteran's left arm muscle strength is not decreased on 
objective examination, and there is no muscle atrophy or 
other indicator of pain beyond the severity noted by 
examiners on objective examination.  Functional limitations 
due to pain must be accounted for in a disability evaluation.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In this case, 
the examiners found no increased limitation resulted from 
repetitive motion of the left shoulder.  The examiner 
indicated that the extent of loss of motion during flare-ups 
would be speculative.  With consideration of the factors the 
Court set forth in DeLuca, the evidence does not warrant a 
finding that the veteran meets or approximates the criteria 
for a 30 percent evaluation.

The Board concludes that, even considering the veteran's 
complaints of left arm pain, including pain due to arthritis 
and pain on use, the veteran's left shoulder disability does 
not approximate a limitation to 25 degrees of motion from the 
side, so as to warrant a 30 percent evaluation.

There is no evidence of dislocation of the clavicle or 
scapula (DC 5203) or other manifestation of left shoulder 
disability not encompassed within the criteria under DC 5210.   

The clinical records make it clear that the veteran has 
several abnormalities of the left shoulder, including 
traumatic arthritis of the left shoulder, tear of the 
supraspinatus tendon with marked impingement, and subdeltoid 
bursitis, and periarticular fibrosis resulting in a partially 
frozen shoulder.  These abnormalities all result in 
limitation of motion of the shoulder.  If the same 
manifestations of disability are separately compensated under 
different diagnoses, that is called pyramiding, and such 
compensation of the same disability simply because separate 
diagnoses may be applied is precluded by regulation.  38 
C.F.R. § 4.14.  Thus, the evaluation of the veteran's 
limitation of motion of the left shoulder cannot be increased 
solely because more than one medical diagnosis may be 
underlying that limitation.

If a single injury results in multiple disabilities that are 
wholly separate and distinct, without any shared 
manifestations, separate ratings for each such disability is 
not pyramiding.  Esteban v. Brown, 6 Vet. App. 259 (1994).  
However, in this case, no manifestations of the service-
connected disability other than pain and limitation of 
motion, encomopassed in the assigned evaluation under DC 
5201, have been identified.  In particular, there is no 
medical evidence that the veteran has a painful scar.  The 
medical evidence makes it clear that the veteran's scars are 
well-healed and that the pain is in the areas between the 
scars, not at the scar sites.  The medical evidence also 
establishes that, to the extent the veteran has neurologic 
abnormalities in his left arm, those neurological findings 
are related to his spinal disorders, not to the service-
connected left shoulder disability.  

The Board has considered the statements provided by the 
veteran, including the veteran's testimony at a hearing held 
before a hearing officer at the RO.  The Board has also 
considered the testimony of the veteran's spouse and friend 
who appeared with him.  While the veteran is certainly 
capable of providing evidence of symptomatology, "the 
capability of a witness to offer such evidence is different 
from the capability of a witness to offer evidence that 
requires medical knowledge."  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  The medical evidence, including as 
considered in light of the veteran's testimony and 
statements, does not more nearly show that a rating in excess 
of 20 percent is warranted.

The Board has also considered whether the case should be 
referred for consideration of an extraschedular disability 
rating under 38 C.F.R. § 3.321(b)(1).  Referral for such 
consideration is warranted if the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that application of the regular 
schedular standards would be impracticable.  The Board 
recognizes that the veteran experiences pain and motion 
limitation of his left shoulder.  Such factors are, however, 
exactly those contemplated by the assigned schedular ratings.  
There is no indication in the record that the average 
industrial impairment from the veteran's left shoulder 
disability was in excess of that contemplated by the 
schedular evaluations assigned during the relevant time 
periods.  Therefore, the Board has determined that referral 
of this case for extra-schedular consideration is not in 
order.  38 C.F.R. § 3.321(b); Floyd v. Brown, 9 Vet. App. 88, 
95 (1996).

The evidence is not in equipoise, and the provisions of 38 
U.S.C.A. § 5107(b) regarding resolution of reasonable doubt 
are not applicable to warrant a more favorable result for the 
veteran.  The claim for an initial evaluation in excess of 20 
percent for left shoulder disability must be denied.

2.  Claim for TDIU

The veteran argues that TDIU is warranted because he cannot 
work due to his service-connected left shoulder disability.  
Total disability will be considered to exist when there is 
present any impairment of mind or body that is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  Total 
disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, the 
disability shall be ratable at 60 percent or more, and that, 
if there are two or more service-connected disabilities, at 
least one must be rated at 40 percent or more and the 
combined rating must be 70 percent or more.  38 C.F.R. 
§ 4.16(a).

An extraschedular total rating based on individual 
unemployability may be assigned in the case of a veteran who 
fails to meet the percentage requirements but who is 
unemployable by reason of service-connected disability.  38 
C.F.R. §§ 3.321, 4.16(b).  It is the established policy of VA 
that all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  For 
VA purposes, the term "unemployability" is synonymous with an 
inability to secure and follow a substantially gainful 
occupation.  VAOPGPREC 75-91.  Thus, whether or not the 
percentage requirements of 38 C.F.R. § 4.16(a) are met, the 
ultimate question is whether the veteran's service-connected 
disabilities render him unable to secure and follow a 
substantially gainful occupation.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).  

Consideration may be given to the veteran's education, 
special training, and previous work experience, but not to 
his age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.340, 3.341, 3.342, 4.16, 
4.19.  

Facts and analysis

The claims file before the Board reflects that that veteran 
has currently been granted service connection for only one 
disability, left shoulder disability, evaluated as 20 percent 
disabling.  The claims file does not reflect that there are 
any claims pending before the Board which remain 
unadjudicated.  The veteran's combined evaluation is 20 
percent.  Given the foregoing, the veteran does not meet the 
minimum schedular requirements for a TDIU.  38 C.F.R. § 
4.16(a).

The veteran sought TDIU by a claim submitted in May 2002.  
Although that claim did not set forth the veteran's prior 
employment and education, the veteran previously reported, in 
conjunction with claims submitted in 1993, that he had 
attended Hinds Junior College.  The record reflects that the 
veteran worked for the Army Corps of Engineers for 20 years, 
and retired because of his health.  

An October 2002 Report of Contact discloses that the Warren 
County Board of Supervisors confirmed that the veteran was 
employed in the county road maintenance unit until October 
1998, when he went into business for himself.  


An August 2005 statement from Paul W. Pierce, III, MD, River 
Region Health system, states that the veteran should be 
considered totally disabled because of his multiple medical 
problems, including sleep apnea, hypertensive cardiovascular 
disease, schizo-affective disorder, degenerative arthritis, 
peptic ulcer disease, exogenous obesity, lumbosacral back 
surgery, herniated discs at L3-L4 and C6-C7, with 
encroachment on the dural sac and foramen, and full thickness 
supraspinatus tendon tear, left shoulder.  This medical 
statement is unfavorable to the veteran's claim because it 
does not link the veteran's total disability primarily to his 
service-connected left shoulder disability.   

In February 2007, a VA provider stated that the veteran did 
have limitations from his left shoulder disability.  The 
provider stated that those shoulder problems, along with the 
veteran's cervical and lumbar stenosis, obesity, 
polynueropathy, chronic arthritis pain in the hips and knees, 
and tears in the knees, among other medical problems, would 
preclude the veteran from any employment except a job at 
which he could sit and take breaks as needed, work at his own 
pace, requiring limited movement, limited exertion, and which 
required no lifting, pushing, pulling, stooping, bending, or 
climbing.  The provider stated that the entirety of his 
medical problems made the veteran unable to maintain a job.  

This statement is unfavorable to the veteran's claim, as it 
is clear from the provider's statement that the veteran's 
service-connected left shoulder disability alone does not 
preclude gainful employment, although the totality of the 
veteran's multiple medical problems does severely limit the 
veteran's employment potential.

For a veteran to prevail on a claim for a total compensation 
rating based on individual unemployability on an 
extraschedular basis, the record must reflect some factor 
that takes the case outside the norm.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A disability rating in itself is recognition 
that the impairment makes it difficult to obtain or keep 
employment, but, as noted above, the ultimate question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The veteran has a number of conditions for which service 
connection is not currently in effect.  The evidence clearly 
establishes that the veteran's multiple medical disorders 
preclude him from obtaining or retaining substantial gainful 
employment.  However, only the disabling effects of the 
veteran's service-connected shoulder disability, without 
consideration of disability due to the disorders for which 
service connection is not in effect, may be considered in 
determining whether the veteran is entitled to a TDIU rating.  

The disabling manifestations of the veteran's service-
connected left shoulder disability were discussed above, in 
connection with the evaluation of the left shoulder 
disability.  The evidence does not show that the veteran's 
service-connected left shoulder disability alone causes him 
to be incapable of performing the physical and mental acts 
required by employment.  In particular, the evidence 
establishes that the veteran is right-handed.  The veteran is 
service-connected only for disability of the left arm.  Thus, 
it is clear that, if the veteran's use of the right arm is 
impaired, service connection is not in effect for that 
impairment.  

While the veteran's service-connected left arm disability 
certainly affects his ability to lift with both arms, which 
would reduce the total amount of weight he can lift, the 
service-connected shoulder disability does not affect his 
ability to perform fine motor movement with his dominant 
hand, and does not affect his ability to lift, carry, or move 
objects with his dominant arm and hand.

In this case, the evidence shows that the veteran's 
disability of the left shoulder might limit him to employment 
which allow lifting and carrying with only one arm, and would 
preclude most types of individual manual labor, but would not 
preclude some types of supervisory employment in manual 
labor.  Similarly, there is no evidence that the veteran's 
left shoulder disability would preclude sedentary employment.  

When considering whether a TDIU rating is warranted under 38 
C.F.R. § 4.16(b), The Board has reviewed the evidence to 
determine whether the limitations and exacerbations due to 
the veteran's service-connected left shoulder disability 
result in some disability factor that takes this veteran's 
case outside the realm of the usual so as to render 
impracticable his schedular ratings.  The Board is unable to 
find any unusual disability factor which results solely from 
the veteran's only service-connected disability, his left 
(minor) shoulder disability.  

Several examiners, both VA and private, have provided 
statements indicating that the veteran is totally disabled.  
Each medical statement indicates that the totality of the 
veteran's multiple medical disabilities results in 
unemployability, but no medical provider has indicated that 
the veteran's left shoulder disability, considered alone, 
results in unemployability or total disability.  Rather, the 
medical evidence establishes that the veteran's left shoulder 
disability causes minimal interference with activities of 
daily living.  This is persuasive evidence that the veteran's 
service-connected left should disability alone does not 
preclude substantial gainful employment and does not result 
in any factor which renders the schedular evaluation 
impractical.

In short, the medical evidence is uniformly unfavorable to 
the veteran's claim for TDIU.  While his statements that his 
left shoulder disability prevents him from doing any of the 
work he did in the past have been considered, the veteran's 
statements are not sufficient to place the evidence in 
equipoise.  The preponderance of the evidence is against the 
claim for TDIU.  The Board emphasizes that a total rating 
based on individual unemployability is limited to 
consideration of service-connected disabilities.  For the 
reasons set forth above, the veteran's service-connected 
disability simply has not been shown to result in total 
disability.  

Because the evidence is not in equipoise, the provisions of 
38 U.S.C.A. § 5107(b) regarding resolution of reasonable 
doubt are not applicable to warrant a more favorable result 
for the veteran.  The claim must be denied.  






(CONTINUED ON NEXT PAGE)


ORDER

The appeal for an initial evaluation in excess of 20 percent 
for left shoulder disability is denied.

The appeal for TDIU is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


